IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           July 23, 2008
                                     No. 07-10966
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

HILARIO GONZALEZ-BALDERAS, SR, also known as Hilario Perez, also
known as Mr Perez

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:90-CR-34-6


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
       Hilario Gonzalez-Balderas, Sr., (Gonzalez), federal prisoner # 55110-079,
appeals the district court’s denial of his 18 U.S.C. § 3582(c) motion to reduce his
sentence based on retroactive application of Amendments 591 and 599 to the
Sentencing Guidelines. He also argues that Amendment 505 should be applied
in his case. However, Gonzalez did not raise this issue in the district court, and
it will not be considered on appeal. See United States v. Smith, 915 F.2d 959,


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 07-10966

964 (5th Cir. 1990).    Moreover, this court has previously addressed this
argument in United States v. Gonzalez-Balderas, 105 F.3d 981, 982 (5th Cir.
1997).
      Gonzalez contends that Amendment 599 should be applied in his case. He
argues that the firearm enhancement he received resulted in double counting
under the provisions of Amendment 599. Because Gonzalez was convicted of
offenses arising under 21 U.S.C. § 848 and 18 U.S.C. § 371, Amendment 599 is
inapplicable to his case. See United States v. Dixon, 273 F.3d 636, 643-44 (5th
Cir. 2001). His argument is without merit.
      Gonzalez argues that Amendment 591 is retroactively applicable to his
case. He asserts that his sentence was improperly calculated under U.S.S.G.
§ 2D1.1 rather than § 2D1.5. However, Gonzalez’s sentence was calculated by
using § 2D1.5 to determine the base offense level, which referenced the drug
quantity table of § 2D1.1. See Gonzalez-Balderas, 105 F.3d at 983. Additionally,
Amendment 591 is irrelevant to the determination of base offense levels within
the applicable offense guidelines section or to any consideration of relevant
conduct. U.S.S.G. App. C, Amendment 591 (Nov. 2000).
      The judgment of the district court is AFFIRMED.




                                       2